Order entered October 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00585-CR

                           DALE LEROY VERHAGEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 2-19-0252

                                            ORDER
       Before the Court is appellant’s October 14, 2019 second motion to extend the time to file

appellants’ brief. We GRANT the motion and ORDER appellant’s brief filed on or before

November 14, 2019. If appellant’s brief is not filed by November 14, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8




                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE